PER CURIAM.
The delivery to the plaintiff of the certified check drawn on the defendant bank amounted in legal effect to the payment by the depositor to the plaintiffs of sp much money. The bank was merely the custodian of the money for the plaintiff. By its certification of the check it lost all power to withhold it from the plaintiff, and was bound to pay it over to it as its sole property on demand. Merchants’ Bank v. State Bank, 10 Wall. (U. S.) 647, 19 L. Ed. 1008.
The order denying the motion for an interpleader should be affirmed, with costs and disbursements.